The Vice-Chancellor :
The Brooklyn Lyceum was incorporated by an act of the legislature of the 2d May, 1814, ‘‘for the promotion of intellectual and moral improvement,” with power to hold property to the amount of twenty-five thousand dollars ; and, in addition thereto, a cabinet of natural history, library, museum, philosophical and other apparatus, &c., the whole to be devoted solely to the purposes an(l objects of literature, science and the arts, &c. The second article of title IV. chapter 8, third part of R. S. under which this petition is presented does not extend to any incorporated library society, religious corporation, Lancasterian or select school, &c. (See the last section of the article.) I am of opinion, the Brooklyn Lyceum is within the class of corporations thus exempt; and that this court has no authority, upon this petition, to sequestrate their property and effects.
These judgment creditors must be left to pursue some other remedy. Prayer of this petition is denied.